Citation Nr: 1228442	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  04-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1968 to August 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at March 2010 Board personal hearing in Oakland, California (Travel Board).  The hearing transcript has been associated with the claims file.  

In August 2010, the Board reopened the claim for service connection for a left hip disability, and remanded the case for further development.  

In May 2012, the Board issued a letter informing the Veteran that the Veterans Law Judge who presided over the March 2010 Travel Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2011).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed as stated.  As the original Veterans Law Judge is no longer with the Board, the undersigned Veterans Law Judge has been assigned to this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

The August 2010 Board remanded the claim in August 2010 for a VA examination for the purposes of determining the nature and etiology of a current hip disability.  The VA examiner provided an adequate opinion regarding the question of whether the left hip disorder was directly incurred in service (direct service connection), as the VA examiner noted the Veteran's in-service fall from the horizontal bars during service in November 1968 and associated complaints of pain in both hips in November 1968 during treatment for a now service-connected back disability.    

However, the August 2010 Board remand also requested the VA examiner to provide an opinion regarding the theory that a current left hip disability was secondary to, that is, either caused or aggravated by, the service-connected back disability.  The remand directives specifically asked the VA examiner to provide an opinion as to whether the service-connected low back disability aggravated (permanently worsened in severity) the left hip disorder.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The September 2010 VA examiner opined that the left hip condition was not "secondary to the back condition," reasoning that degenerative joint disease of the lumbosacral spine cannot "result in" degenerative joint disease of the hip.  This is an opinion that the service-connected back disability did not cause the current left hip disability.  However, the VA examiner did not address the question of whether the service-connected back disability causes the current left hip disability, as required in the August 2010 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  For these reasons, the Board finds that a remand for a supplemental VA opinion is necessary to address the issue of secondary service connection for left hip disorder on the basis of aggravation by the service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to the VA examiner who conducted the September 2010 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection on the basis of aggravation.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

The relevant documents in the claims folder should be made available for review in connection with this request.  

The VA examiner should offer the following opinions: 

Is it at least as likely as not (50 percent probability or greater) that a diagnosed left hip disability of degenerative joint disease was aggravated (permanently worsened in severity beyond the normal progress) by the service-connected lumbar strain with degenerative disc disease?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.

2.  The RO/AMC should review the VA opinions and VA examination reports to ensure that they are in complete compliance with this remand.  If it is deficient in any manner, the RO/AMC should implement corrective procedures at once. 

3.  After all development has been completed, the RO/AMC should readjudicate the issue of service connection for a left hip disability, which includes as secondary to the service-connected back disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


